 INTERNATIONAL ASSOCIATION OF MACHINISTS627International Association of Machinists,Aeronautical IndustrialDistrict Lodge 727 and Local Lodge 758,AFL-CIOandLocal183,American Federation of Technical Engineers,AFL-CIOandMenasco Manufacturing Company, Party to the Contract.Case No. 21-CB-1079.April 6, 1959DECISION AND ORDEROn November 19, 1958, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Intermediate Report and a sup-porting brief.'Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with thiscase to athree-member panel [Chairman Leedom and MembersBean andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.We agree with the Trial Examiner that the Respondents violatedSection 8(b) (2) and (1) (A) of the Act by maintaining in effecttheir contract with Menasco Manufacturing Company which con-tained seniority provisions whereby employees with at least 1-yearseniority who transferred out of the bargaining unit represented bythe Respondents to a unit not represented by any union were per-mitted to retain their seniority, whereas employees with the sameseniority who transferred into a unit represented by another unionlost their seniority, and also whereby the Respondents were givena veto power to determine whether the seniority thus lost by thelatter employees should be restored.3We further agree with the'As the record, exceptions, and brief adequately present the issues and positions of theparties herein, the Respondents' request for oral argument is hereby denied.2 The Respondents except to the Trial Examiner's denial of their motion to dismiss thecomplaint.They maintain that, as the complaint put in issue the validity of their agree-ment with Menasco Manufacturing Company, the latter was a necessary party-respondentto the proceeding.We find no merit in the Respondents' contention and accordinglyoverrule their exception.Radio Officers' Union, etc. v. N.L.R.B.,347 U.S. 17, 53 ;Inter-nationalUnion of Operating Engineers, Local 12, etc.(AssociatedGeneral Contractors),113 NLRB 655, 661.3 Pacific Intermountain Empress Company,107 NLRB 837.123 NLRB No. 78. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDTrial Examiner that the Respondents violated Section 8(b) (2) and(1) (A) of the Act by causing Menasco to deny employment in viola-tion of Section 8(a) (3) of the Act to James S. Gibbs, Triness F.Light, and Joseph A.Madison in the unit represented by the Re-spondents.In so doing,however, we find that these employees werediscriminated against as a direct result of the application and en-forcement of the seniority provisions of the contract.The pertinent facts relating to the discrimination may be brieflystated, as follows :At various times in 1955 and 1956 employeesGibbs, Light, and Madison transferred from occupations in a unitfor which the Respondent was the exclusive bargaining agent to ajob of process engineer in a unit represented by American Federa-tion of Technical Engineers.At the time of the transfer, each ofthe three employees had acquired in excess of 1-year seniority in theunit represented by the Respondent.On March 14, 1958, Gibbs,Light, and Madison were among a group of process engineers whowere to be laid off by the Company for lack of work. On separateoccasions before the effective date of the layoff,Gibbs and Madison;accompanied by a representative of the Engineers met with repre-sentatives of the Company and the Respondents and requested that- the three employees be permitted to "bump back"into the Respond-. ents' unit.It appears that these employees had greater seniority,than other employees then occupying jobs in the Respondents' unit.At these conferences, the Company expressed willingness to transferthem to the positions in the Respondents' bargaining unit which theyhad previously occupied and to which they had a rightof transferif their seniority standing with the Company were to be recognizedby the Respondents.However, the Company stated that, under itsagreement with the Respondents, it could not make such transfersunless the Respondents agreed thereto.This the Respondents re-fused to do.Accordingly,on March 14,Gibbs,Light, andMadisonwerelaid off.The 1956 agreement, which is more fully set forth in the Inter-mediate Report, provided, in material part, that employees whotransferred from the Respondents'bargaining unit to occupationsrepresented by other unions were deprived of their seniority in theRespondents' unit and therefore could not transfer back to that unitwith accumulated seniority in the event of a layoff.The agreement,however, further provided that under specified circumstances theseniority of such transferees could be restored by mutual agreementbetween the Respondents and the Company.No such restrictionswere imposed on employees who had transferred to occupations notrepresented by other unions.Thus, in the event of a layoff, em-ployees in the latter group could"bump back"into the Respondents' INTERNATIONAL ASSOCIATION OF MACHINISTS629unit on the basis of their seniority with the Company from the dateof their last hire.It is clear from the foregoing that the three named employeeswere deprived of their seniority and of their former jobs to whichthey would have otherwise been entitled had they not been previ-ously represented by the Engineers.Therefore, the net effect of theapplication and enforcement of the seniority provisions of the con-tract was to penalize the employees for exercising their statutoryright to be represented by a union of their own choosing and to dis-courage membership in such union within the meaning of Section8(a) (3) of the Act.4Accordingly, we find that the Respondentscaused the Company to discriminate against James S. Gibbs, TrinessF. Light, and James A. Madison, and that the Respondents therebyviolated Section 8(b) (2) and (1) (A) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders the Respondents InternationalAssociation of Machinists, Aeronautical Industrial District Lodge,727 and Local Lodge 758, AFL-CIO, their officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from :(a)Performing, maintaining, or otherwise giving effect to theprovisions of any agreement with Menasco Manufacturing Company,,or any other employer, which unlawfully discriminates with respectto the acquisition, retention, or restoration of seniority rights ofemployees of the said Company or any other employer, or whichdelegates to the Respondents the right to determine the senioritystatus of any employee.(b)Causing or attempting to cause Menasco Manufacturing Com-pany, to discriminate against employees in violation of Section8(a) (3) of the Act.(c)In any other manner restraining or coercing employees ofMenascoManufacturing Company in the exercise of the rightsguaranteed in Section 7 of the Act except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized bySection 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:aNainm's Inc.,102 NLRB 466,relied upon by Respondents,is plainly distinguishable.In that case,the granting of seniority credit was not governed by union considerations asis the situation in the present case. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)NotifyMenasco Manufacturing Company, James S. Gibbs,Triness F. Light, and James A. Madison, in writing, that it consentsto the restoration of the said employees' seniority determined on thebasis of the employee's latest date of hire with the Company prior totheir layoff, and that it has no objection to the exercise by the saidemployees of their seniority rights, including the right to "bump"employees of lesser seniority in the unit of employees represented bythe Respondents.(b)Make whole James S. Gibbs, Triness F. Light, and James A.Madison for any loss of pay suffered by reason of Respondents'action in causing the Company to discriminate against said employ-ees, in the mannerset forth in the section of the Intermediate Reportentitled "The Remedy."(c)Post at their offices, hiring halls, and meeting halls copies ofthe notice attached here to marked "Appendix." 5Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by the Respondents'represen-tatives, be posted by them on receipt thereof and be maintained bythem for 60 consecutive days thereafter in conspicuous places in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attached hereto marked "Appendix" forposting by Menasco Manufacturing Company at its place of businessinBurbank, California, in places where notices to employees arecustomarily posted, if the Company is willing to do so.Copies ofsaid notice to be furnished by the Regional Director, shall, afterbeing duly signed by representatives of the Respondents, be forth-with returned to the Regional Director for such posting.(e)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, as to what stepsthey have taken to comply herewith.isIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL ASSOCIATION OF MACHIN-ISTS,AERONAUTICAL INDUSTRIAL DISTRICT LODGE 727 AND LOCALLODGE 7558,AFL-CIO AND TO ALL EMPLOYEES OF MENASCO MANU-FACTURING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : INTERNATIONAL ASSOCIATION OF MACHINISTS631`VE WILL NOT perform, maintain, or otherwise give effect tothe provisions of any agreement with Menasco ManufacturingCompany, or any other employer, which unlawfully discrimi-nates with respect to the acquisition, retention, or restoration ofseniority rights of employees of the said Company, or any otheremployer, or which delegates to the Respondents the right todetermine the seniority status of any employee.WVE WILL NOT cause or attempt to cause Menasco Manufactur-ing Company to discriminate against employees in violation ofSection 8(a) (3) of the Act.WE WILL NOT restrain or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8(a) (3) of the Act.WE WILL make whole James C. Gibbs, Triness F. Light, andJames A. Madison for any loss of earnings which they may havesuffered by reason of the discrimination practiced against them.INTERNATIONAL ASSOCIATION OF MACHIN-ISTS,AERONAUTICALINDUSTRIAL DIS-TRICT LODGE 727 AND LOCAL LODGE 758,AFL-CIO,Labor Organizations.Dated----------------By-------------------------------------(Representative District Lodge 727)(Title)Dated----------------By-------------------------------------(RepresentativeLocal Lodge 758)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint herein alleges in substance that International Association ofMachinists,Aeronautical IndustrialDistrictLodge 727 and Local Lodge 758,AFL-CIO, hereinafter IAM or the Respondent, violated Section 8(b) (1) (A) andSection 8(b) (2) of the National Labor Relations Act, as amended, 61 Stat. 136,hereinafter called the Act, (1) by attempting to cause and by causing MenascoManufacturing Company, hereinafter called the Company, to discriminateagainstthree named employees in violation of Section 8(a)(3) of the Act; and (2), bygiving effect to contract provisions which discriminated against employees trans-ferring from a unit represented by IAM to a unit represented by another labororganization and accorded JAM veto power over certain seniority rights.On due notice a hearing before the duly designated Trial Examiner was held atLos Angeles, California, on September 22, 1958.All parties were representedand participated in the hearing.The jurisdictional allegations of the complaintwere admitted by the Respondent in its duly filed answer, the allegations of unfairlabor practices denied.After the evidence had been taken the General Counselexplicated his position orally upon the record.The Respondent thereafter filed abrief. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMenasco Manufacturing Company is a California corporation engaged at itsplace of business in Burbank,California,in the manufacture of aircraft parts.Itannually ships products valued in excess of $50,000 to points in States otherthan California from its plant in California.II.THE LABOR ORGANIZATIONS INVOLVEDTAM and Local 183, American Federation of Technical Engineers, AFL-CIO,hereinafterEngineers,are, respectively,labor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESOn about July 2, 1956,TAM and the Company executed a 2-year contractcovering a unit of employees represented by the former,which provided,interalia:ARTICLE IVSENIORITYSec. 1Basis for Seniority4.16An employee who has acquired less than one(1)year seniority inthe bargaining unit and who moves from an occupation represented by theUnion to an occupation in the Company not represented by the Union, andwho later is moved back to an occupation represented by the Union, shallhave seniority from the dateof his moveback into the bargaining unit.An employee who has acquired at least one(1) year seniority in the bar-gaining unit and who moves to an occupation in the Company not representedby another collective bargaining agent, and who later moves back into anoccupation represented by the Union,shall have seniority from the latestdate of hire with the Company.An employee who moves into an occupation represented by another col-lectivebargaining agent,and who later moves back into an occupationrepresentedby the Union,shall have seniority from the date of the moveback into the -bargaining unit.The Company and the Union may by mutual agreement restore seniorityto any employee who moves back into the bargaining unit under any of thethree categories mentioned above.4.32Bumps-.c.An individual in the employ of the Company whohad established seniority in excess of one(1)year at time of movement toa position outside the bargaining unit shall at time of layoff or release (butnot discharge)be given the opportunity to bump into the bargaining unit(lastpreviously held classification in reverse order) provided he possessesgreater seniority than the employee bumped and meets the seniority require-ments as set forth in Paragraph 4.16, complies with the terms set forth inParagraph4.21 1 andis then competent to do the work.In addition to the unit of employees representedby TAM,there was a separateand distinct unit represented by Engineers,and other classifications of employeeswho were not representedby any labororganization.It is not questioned thatTAM and Engineers,respectively,were the duly constituted representatives forpurposes of collective bargaining of employees in their respective appropriateunits.On about March 14, 1958, employees James S. Gibbs,Triness F.Light andJames A. Madison,at that time employed in the unit represented by Engineers,were laid offby the Companyfor lack of work.Each had previously beenemployed in the unit representedby TAM,and on being laid off in the Engineersunit,attempted to "bump" back into the TAM unit where each had acquired inexcess of 1 year in seniority at the time of his transfer into the Engineers unit.At the timethis attempt was made the seniority of each "from the latest dateof hire withtheCompany"was greater than that of an equivalent number ofemployees then employed in the ]AM unit.Had they on leaving the TAM unitIParagraph 4.21 is irrelevant to a consideration of the issues herein. INTERNATIONAL ASSOCIATION OF MACHINISTS633been transferred to job classifications where there wasnounion representation,their right to bump back into the TAM unit, insofar as we are here concerned,would therefore have been unqualified, but because they had been transferredinstead into a unit of employees represented by another labor organization, theirpreviously acquired seniority was wiped out and could be restored, thus enablingthem to bump back into the TAM unit, only by mutual agreement of the Companyand TAM. Obviously, this gave TAM veto power over the retention-or restora-tion-of seniority which would enable them to continue in the employ of theCompany.When they applied to the Company for continued employment in theTAM unit, they were told by the Company, in the presence of an TAM repre-sentative, that under the Company's contract with the TAM they could exercisetheir bumping privileges only if this was requested by the TAM.This was notstrictly according to the wording of the contract inasmuch as "mutual agreement"did not necessarily imply a "request" by either party, but inasmuch as the Com-pany was willing to continue Gibbs, Light, and Madison in its employ in theTAM unit, and the JAM had knowledge of that willingness, and there was noquestion of their competency, the only reasonable inference to be drawn fromthe evidence is that these three employees would have been permitted to bumpback into positions in the TAM unit except that TAM withheld its consent, thusexercising its veto power under the contract.2Pursuant to TAM's withholding ofits consent that the seniority of the three employees be "restored," the latter weredischarged, i.e., their layoff in the Engineers unit became, in effect, a discharge.JAM's position appears to be that the three employees in question havingtransferred to a bargaining unit represented by Engineers, were thereupon subjectto the contract existing between the Company and Engineers.And indeed theywere as long as they were employed in that unit.That contract provided onlyfor departmental seniority, and the employees at the time of their layoff did nothave departmental seniority, though their overall seniority with the Company,including that acquired as constituents of the TAM unit, if credited, would havemade them senior to some employees retained in the Engineers unit. In short,their employmentin the Engineers unitwas governed by Engineers' contract withtheCompany, and their employment in the said unit was terminated accordingto the terms of that contract.But they had certain residual employment rightsby virtue of their prior employment in the TAM unit and derived from the TAMcontract, and it is with these rights, and not their rights under the Engineers'contract,with which we are here concerned.As conceded by the General Counsel, had the TAM contract provided thatemployees transferring from the TAM unit would be deprived of seniority acquiredin the TAM unit, there would be no issue.The same would be true had thecontract provided that seniority previously acquired would accrue to all employeestransferring from the TAM unit who later returned to the said unit. In otherwords, the TAM through its contractual relationship with the Company, mightlawfully have protected the seniority rights accruing to constituents of the unititrepresented.But granting the accrual of seniority on their transfer to a classi-fication of employees without union representation, while denying its accrual ontransferring into units represented by other labor organizations, placed an obviousand substantial restraint on the transferee's right to seek union representation inwhatever category of employment he found himself.The fact that TAM and theCompany by mutual agreement may restore previously acquired seniority to atransferee from the TAM to a unit represented by another labor organization, thusenabling the transferee to bump back into the TAM unit, clearly does not serve toremove the discrimination and therefore the unlawful restraint, inasmuch aseither TAM or the Company, by refusing its consent, may deprive such anemployee of seniority entitling him to continued employment, whereas under thecontract neither TAM nor the Company can exercise such veto power over theseniority,and therefore the bumping privileges, if any, of a transferee to acategory of unrepresented employees.It is found that as a party to this contract and because of its provisions whichdiscriminate with respect to seniority against employees transferring from the TAMunit to units represented by another labor organization, and by giving effect tothe said provisions, the Respondent has restrained and coerced employees withinthemeaning of Section 8(b)(1)(A) of the Act, and has attempted to cause andJames F. High, an officer of Engineers, testified that the Company stated that itwould be "very happy" to "restore" seniority to the three employees in question, thusenabling them to bump into the JAM unit and thereby remain in the Company's employ,but could not do so without a request from IAM. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDhas caused the Company to discriminate against employees within themeaningof Section 8(a)(3) of the Act, thereby violating Section 8(b)(2) of the Act.It is equally clear that IAM's action in refusing or withholding its consent tothe restoration of Gibbs', Light's, and Madison's seniority which, had it not with-held its consent, would have enabled them on the termination of their employmentin the Engineers unit to bump back into the IAM unit in which they were pre-viously employed, caused the Company to discriminate against these employeesin violation of Section 8(a) (3) of the Act.These employees were denied em-ployment not for "failure to tender dues and initiation fees uniformly required,"but because at the time of their layoff they were employed in a unit representedby a labor organization other than the IAM.Had they at that time been em-ployed in a classification without union representation, under IAM's contract withthe Company they would not have been discharged but would have bumped backinto the IAM unit and thus retained employee status.As it was, the Companywas willing to restore their previously acquired seniority to these employees thusenabling them to continue their employment as constituents of the IAM unit,but the IAM exercised its veto power under the contract which required "mutualagreement" for the restoration of the requisite seniority.Such action cannot besanctioned, for that provision of the contract which requires mutual agreementfor the restoration of seniority enabling the employee to retain his employmentstatus, in effect gives the Respondent veto power in a matter of seniority and istherefore invalid.The Board inPacific Intermountain Express Company,et at.,107 NLRB 837, held unlawful a provision in a collective-bargaining agreementwhich delegated control of seniority to a labor organization, and has since adheredto that position.Kramer Bros. Freight Lines, Inc., et at.,121 NLRB 1461.Whatconstitutes "delegated control" may,in some cases,present aninteresting ques-tion,3but there can hardly be any question here where the delegation of vetopower in a matter of seniority is clear and has been exercised.It is found that by giving effect to that provision of its contract with the Com-pany which requires mutual agreement for the restoration of previously acquiredseniority rights to employees who have transferred from the IAM unit to a unitrepresented by another labor organization, and in effect vetoing the said restorationof seniority rights otherwise accruing to employees Gibbs, Light, and Madison, theRespondent caused the Company to discriminate against the said employees inviolation of Section 8(a)(3) of the Act, thereby violating Section 8(b)(2) ofthe Act.As a party to the contract, and because of the continuing effect of theprovision conferring on the Respondent veto power with respect to seniority ofpersons transferring from the IAM unit to a unit of employees represented byanother labor organization, the Respondent has restrained and coerced employeeswithin the meaning of Section 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Company set forth in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthemeaning of Section 8(b) (1) (A) and (2) of the Act, I shall recommend thattheRespondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent caused the Company to discharge employeesGibbs, Light, and Madison in violation of Section 8(a)(3) of the Act. I shallrecommend that the Respondent (1) notify the Company in writing, and furnisha copy of said notification to each of the above-named employees, that the Re-spondent consents to the restoration of the said employees' seniority from thelatest date of hire with the Company prior to their layoff in the Engineers unit,3 See, for instance,Los Angeles-Seattle Motor Express. Incorporated, et al.,121 NLRB1629, where the Board though reversing its Trial Examiner on other grounds (grounds noturged before the Trial Examiner), left undisturbed his findings that contractual provisionssetting up standards for the determination of seniority but leaving to the union theministerial function of maintaining seniority lists in conformity with the said standards,were not unlawful. MORELLI BROTHERS635thereby enabling them to bump employees of lesser seniority in the unit repre-sented by the Respondent; and (2) make each of the said employees whole forany loss of pay they may have suffered by reason of Respondent's action incausing the Company to discriminate against them, according to the Board's usualformula for determination of back pay.F.W. Woolworth Company,90 NLRB289.The said back-pay liability shall be tolled 5 days after Respondent servesthe written notices as required above.Upon the above findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.MenascoManufacturingCompany is engaged in commerce within themeaning of Section 2(6) of the Act.2.The Respondentand Engineers,respectively,are labor organizations withinthe meaning of Section2(5) of the Act.3.By restraining and coercing employees in the exercise of rights guaranteedin Section7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.4.By causing Menasco ManufacturingCompanyto discriminate against em-ployees in violation of Section 8(a)(3) of theAct, theRespondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b)(2)of the Act.5.The aforesaid unfairlabor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Thomas Morelli and Charles Morelli d/b/aMorelli Brothersand Capital Transport Co., Inc.andLocal 384, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.Case No. 4-CA-1708. April 6,1959DECISION AND ORDEROn January 9, 1959 Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in other unfair laborpractices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, the Charging Party and theGeneral Counsel filed exceptions to the Intermediate Report andsupporting briefs, and the Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire record123 NLRB No. 80.